296 F.2d 738
Carl Wesley SCOTTv.UNITED STATES of America.
No. 6846.
United States Court of Appeals Tenth Circuit.
Nov. 16, 1961.

Appeal from the United States District Court for the Western District of Oklahoma.
No attorney for appellant.
B. Andrew Potter, U.S. Atty., and Jack R. Parr, Asst. U.S. Atty., Oklahoma City, Okl., for appellee.
Before MURRAH, Chief Judge, and PICKETT and HILL, Circuit Judges.


1
Affirmed without written opinion, for the reasons stated in the trial court's order.  See Ross F. Ray v. United States of America, 295 F.2d 416.